Citation Nr: 0603416	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Butler, 
Pennsylvania


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of whether new and material evidence was received 
to reopen a service connection claim for hearing loss, 
entitlement to service connection for the residuals of 
asbestos exposure, entitlement to service connection for 
bilateral ankle and feet disorders, and entitlement to an 
increased rating for ingrown toenails were addressed in a 
September 22, 2005, Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA), Medical Center (MC) in 
Butler, Pennsylvania.  In December 2005, the veteran 
testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

It is significant to note that in a September 22, 2005, 
decision the Board granted entitlement to service connection 
for the residuals of asbestos exposure, found new and 
material evidence had not been received to reopen a service 
connection claim for hearing loss, denied entitlement to 
service connection for bilateral ankle and feet disorders, 
and remanded the issue of entitlement to an increased rating 
for ingrown toenails for additional development.  The Board 
notes, however, that the present matter has been developed 
for appellate review under a separate docket number.

By correspondence dated November 1, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in July 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  

VA law provides that a veteran who has a service-connected 
disability is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C.A. § 1162 
(West 2002).  The annual clothing allowance is payable in a 
lump sum, and the following eligibility criteria must also be 
satisfied: (1) a VA examination or examination report from a 
private physician as specified in 38 C.F.R. § 3.326(c) 
discloses that the veteran wears or uses certain prosthetic 
or orthopedic appliances which tend to wear or tear clothing 
(including a wheelchair) because of such disability; or (2) 
the Chief Medical Director or designee certifies that, 
because of the use of a physician-prescribed medication for a 
skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's outer 
garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a) (2005).

In this case, the veteran asserts that the VA-prescribed 
medication he uses for his service-connected bilateral foot 
disorder causes damage and abnormal wear to his socks and 
shoes.  He claims his shoes are regularly replaced by his VA 
treatment providers because of oily residue as a result of 
this medication.  The Board notes the January 2005 statement 
of the case provided as reasons and bases for the denial of 
the claim the fact that socks were not outer garments for 
which payment of an annual clothing allowance was warranted.  
The claim as to damage to his shoes was not addressed.  The 
Board also notes that the available record includes no 
certification by the Chief Medical Director or an assigned 
designee nor any medical records demonstrating irreparable 
damage to outer garments because of the use of a physician-
prescribed medication for a skin condition.  However, VA 
treatment records dated in December 2002 indicate recommended 
daily use of two medication creams to affected areas of the 
feet.  Therefore, additional development is required prior to 
appellate review.

If further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action is 
essential for a proper appellate decision, a Veterans Law 
Judge or panel of Veterans Law Judges shall remand the case 
to the agency of original jurisdiction, specifying the action 
to be undertaken.  38 C.F.R. § 19.9 (2005).  

Accordingly, this case is REMANDED for the following:  

1.  VA medical records pertinent to the 
veteran's claim should be obtained and 
added to the record, including VA medical 
reports dated since July 2004.  

2.  Obtain an opinion by the Chief 
Medical Director, or designee, certifying 
that because of the use of a physician-
prescribed medication for a skin 
condition which is due to the service-
connected disability, irreparable damage 
is done to outer garments.  The opinion 
must be supported by the medical evidence 
of record.

3.  Thereafter, the issue on appeal 
should be reviewed and additional 
development should be completed as 
necessary.  If the benefit sought remains 
denied, the veteran should be furnished a 
Supplemental Statement of the Case, if 
appropriate, and afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

 
 
 
 

